      Case 2:16-cv-00604-GMN-BNW Document 107 Filed 05/20/21 Page 1 of 10




1    SHANE D. COX, ESQ.
     Nevada Bar No. 13852
2    9620 Windom Point Ave.
     Las Vegas, NV 89129
3
     (702) 335-8125
4    coxlaw.sdc@gmail.com
     Attorney for Defendant, ABSOLUTE
5    COLLECTION SERVICES, LLC
6
                                   UNITED STATES DISTRICT COURT
7

8                                         DISTRICT OF NEVADA

9

10   BANK OF AMERICA, N.A.,              )                 CASE NO.:    2:16-cv-00604-GMN-DJA
                                         )
11                     Plaintiff,        )
                                         )
12   v.                                  )
                                         )
13   CORTEZ HEIGHTS HOMEOWNERS           )                 MOTION TO WITHDRAW AS COUNSEL
     ASSOCIATION; SFR INVESTMENTS        )                 FOR ABSOLUTE COLLECTION
14   POOL 1, LLC; and ABSOLUTE           )                 SERVICES, LLC
     COLLECTION SERVICES, LLC,           )
15                                       )
                       Defendants.       )
16   ____________________________________)
17
            COMES NOW, Shane D. Cox, Esq., the attorney of record for ABSOLUTE COLLECTION
18
     SERVICES, LLC, (“ACS”), and pursuant to the Nevada Rules of Professional Conduct 1.16, ABA
19
     Model Rules 1.16, and LR IA 11-6, hereby moves this Honorable Court for an Order granting his
20

21   Motion to Withdraw as Counsel. Shane D. Cox, Esq. (“Counsel”) seeks to be removed as attorney of

22   record for ABSOLUTE COLLECTION SERVICES, LLC.
23
            This Motion is made and based upon the attached Declarations, the papers and pleadings on
24
     file herein, the memorandum of points and authorities that follow, and any such oral argument this
25
     Court may entertain during the hearing of this matter.
26

27   ///

28   ///

                                                       1
      Case 2:16-cv-00604-GMN-BNW Document 107 Filed 05/20/21 Page 2 of 10




1                           MEMORANDUM OF POINTS AND AUTHORITIES

2           I. Introduction
3
            Counsel for ABSOLUTE COLLECTION SERVICES, LLC (“ACS”), Mr. Shane D. Cox,
4
     Esq. (“Counsel”), respectfully requests to this Court to withdraw as counsel of record for ACS.
5
     Pursuant to NRPC 1.14, and ABA Model Rules of Professional Conduct 1.14, Counsel does not seek
6

7    any delay in trial or harm to ACS. Rather, continued representation of ACS will be impossible to

8    Counsel.
9
            II. Argument
10
            NRPC 1.14(a)(3) and ABA Model Rules of Professional Conduct 1.14(a)(3) provide that a
11
     lawyer shall withdraw from the representation of a client if the lawyer is discharged. Here, ACS has
12

13   discharged Counsel. See Exhibit A, Declaration of Shane D. Cox, Esq. Therefore, this Court should

14   grant this Motion. Although no other counsel has been named, it is clear that Counsel has been
15
     discharged.
16
            Further, NRPC and ABA Model Rules of Professional Conduct 1.14(b) provides that a lawyer
17
     may withdraw from representing a client if any of the following occur: (1) Withdrawal can be
18

19   accomplished without material adverse effect on the interests of the client; (5) The client fails

20   substantially to fulfill an obligation to the lawyer regarding the lawyer’s services and has been given
21
     reasonable warning that the lawyer will withdraw unless the obligation is fulfilled; (6) The
22
     representation will result in an unreasonable financial burden on the lawyer or has been rendered
23
     unreasonably difficult by the client; or (7) Other good cause for withdrawal exists.
24

25          This request is not made to delay trial, but rather is an equitable result. ACS acknowledged in

26   multiple other cases with similar filings that it ran a risk of being defaulted. See Exhibit B,
27

28


                                                          2
         Case 2:16-cv-00604-GMN-BNW Document 107 Filed 05/20/21 Page 3 of 10




1    Declaration of Kelly Mitchell. ACS did not retain subsequent counsel in all other cases in which I

2    filed a Motion to Withdraw.1
3
             This request is made in good faith and does not seek to negatively affect ACS or delay the
4
     proceedings. Rather, ACS has made the decision to terminate Counsel and proceed without an
5
     attorney. Together, Rule 1.16(a)(3) and Rule 1.17(b) confirm that this Court should GRANT this
6

7    Motion to Withdraw as Counsel of Record.

8            Counsel provides contact information for its client, ACS, as part of Exhibit A.
9
             Dated this 20th day of May, 2021.
10

11                                                                SHANE D. COX
12
                                                                  _/s/ Shane D. Cox_______________
13                                                                SHANE D. COX, ESQ.
                                                                  Nevada Bar No. 13852
14                                                                9620 Windom Point Ave.
                                                                  Las Vegas, NV 89129
15
                                              ORDER
16

17                              IT IS SO ORDERED

18                              DATED: 2:02 pm, June 02, 2021

19

20
                                BRENDA WEKSLER
21                              UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27
     1
28
      See e.g., 2:16-cv-524-RFB-NJK; 2:16-cv-402-RFB-DJA; 2:16-cv-351-RFB-NJK; 2:16-cv-678-
     APG-DJA

                                                        3
